Citation Nr: 0633141	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic gastritis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  In a May 1956 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
chronic gastritis; and the veteran did not file an appeal as 
to that decision.

2.  The evidence received since the May 1956 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

3.  The objective medical evidence is in equipoise as to 
whether the veteran's chronic sinusitis is related to 
service.

4.  Glaucoma is not shown to be of service origin.


CONCLUSIONS OF LAW

1.  The May 1956 rating decision that denied the claim of 
entitlement to service connection for chronic gastritis is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2005).

2.  Evidence received since the May 1956 rating decision is 
not new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
chronic gastritis, have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as effective prior to August 
29, 2001). 

3.   Resolving all reasonable doubt in the veteran's favor, 
chronic sinusitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2005); 38 C.F.R. §§ 3.102, 
3.303 (2006).

4.  Glaucoma was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  The veteran 
must also be notified of what constitutes both "new" and 
"material" evidence to reopen the previously denied claim.  
See Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 
2006).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in April 
2002 and in January and December 2004.  In those letters, the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claims of entitlement to service 
connection for the claimed disabilities subject to this 
decision.  Further, by way of the letters and the statement 
of the case and supplemental statement of the case, the RO 
has essentially advised the veteran of the basis for the 
previous denial of the claim of entitlement to service 
connection for chronic gastritis.  VA has also informed the 
veteran of the types of evidence necessary to establish such 
claims, including what would constitute both "new" and 
"material" evidence to reopen the previously denied claim, 
the division of responsibility between the veteran and VA for 
obtaining the required evidence; and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

The VCAA requires that a notice in accordance with 38 U.S.C. 
§ 5103(a) must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  

To the extent that any required notice was not provided prior 
to the initial unfavorable adjudication, in a case involving 
the timing of the VCAA notice, the appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  After VCAA compliant notice was provided, the 
appellant was then afforded an opportunity to respond.  He 
was offered an opportunity to testify but later stated that 
he did not wish to appear at a hearing and cancelled a 
scheduled hearing.  He has described the basis for his claim 
in statements and during VA examination.  The claim was 
subsequently readjudicated and the veteran was provided a 
supplemental statement of the case in December2004.  In an 
April 2005 statement of his representative in lieu of VA Form 
646, the representative stated that the veteran had no more 
evidence to submit and requested that the process for BVA 
action be continued as soon as possible.  Under these 
circumstances, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Id; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002)

Additionally, where the claim involves service connection, as 
in this case, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to specifically include a 
requirement of notice that a disability rating and an 
effective date will assigned if a disability, to include on 
an extraschedular basis, is awarded.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Although such notice was not provided, the Board finds no 
prejudice to the veteran with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, the Board below declines to reopen the 
chronic gastritis claim, and denies entitlement to service 
connection for the claimed glaucoma.  Therefore, notice as to 
the appropriate rating and effective date is moot as to these 
claims.  Similarly, because the claim for service connection 
for chronic sinusitis is being granted, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant record adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, and post-service VA and private medical 
records, including reports of VA examinations.  The Board 
does not find that a remand is necessary to afford the 
veteran an examination for the purpose of obtaining an 
opinion as to whether there is a nexus between the claimed 
chronic gastritis disorder and service.  In this regard, as 
explained below, the evidence does not establish that an 
event, injury, or disease occurred in service, or that 
certain diseases manifested during an applicable presumption 
period.  Also, the evidence does not indicate that there may 
be a nexus between the claimed chronic gastritis and service 
or a service-connected disability.  See McLendon v. 
Nicholson, No. 04-185 (U.S. Vet. App. June 5, 2006) (as 
amended Aug. 7, 2006) 

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured or mooted any defect in the VCAA notice.  
The purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his appealed claim.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In June 1956 the RO informed the veteran of a May 1956 rating 
decision denying entitlement to service connection for 
chronic gastritis.  The veteran did not file an appeal as to 
that denial.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

As the veteran did not file an appeal as to the May 1956 
rating decision, that decision is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2006).

In July 2000, the veteran submitted a claim seeking service 
connection for chronic gastritis.  Since the claim had been 
previously denied, the claim is actually an application to 
reopen the claim for service connection for chronic 
gastritis.  The Board must first determine that new and 
material evidence has been presented in order to establish 
its jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

The claim may not be reopened unless new and material 
evidence with respect to that claim is presented or secured.  
38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

As applicable to the present appeal, the regulation defining 
"new and material evidence" was amended.  This amendment 
applies only to applications to reopen final claims received 
on or after August 29, 2001.  The appellant's application was 
filed prior to August 29, 2001 and, therefore, the amended 
version of the regulation does not apply.  

The applicable provisions of 38 C.F.R. § 3.156(a) (as 
effective prior to August 29, 2001) provide that "new and 
material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO's May 1956 
decision is the last final disallowance.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

The evidence received is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The current appeal arises from an April 2003 rating decision 
in which the RO denied the veteran's claim on the basis that 
new and material evidence had not been submitted to reopen 
the claim.  As explained below, based on a thorough review of 
the record, the Board finds that the appellant has not 
submitted new and material evidence to reopen the claim for 
service connection for chronic gastritis.  

Much of the evidence received since the final rating decision 
in May 1956 is new in relation to that decision in that it 
was not previously of record at the time.  The various VA and 
private medical records submitted since May 1956 reflect 
treatment from 1997 through December 2004 for different 
medical conditions and disorders.  The evidence submitted 
since May 1956 also consists of reports of VA examinations, 
which are new, and duplicate copies of service medical 
records.

As explained below, however, the Board finds that the 
additional evidence submitted after the May 1956 rating 
decision is not material within the meaning of 38 C.F.R. § 
3.156.  None of the additional evidence bears directly and 
substantially upon the specific matter under consideration, 
or is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Therefore, the 
evidence submitted since May 1956 does not constitute new and 
material evidence that would warrant reopening of the 
veteran's claim.
 
In this connection, review of the record shows that at the 
time of the May 1956 rating decision, the RO denied the claim 
for service connection for a chronic gastritis on the 
essential basis that the claimed gastritis was not shown to 
have been incurred or aggravated in service.  Thus, material 
evidence here would be that evidence which bears directly and 
substantially upon the specific matter under consideration; 
that is, evidence necessary to establish that chronic 
gastritis was related to the veteran's service.  

While the veteran is competent to provide statements 
constituting lay evidence of injury and recurrent perceived 
symptoms (see 38 U.S.C.A. § 5103A; see also Layno v. Brown, 6 
Vet. App 465 (1994), he has not been shown to be a medical 
expert, and therefore his statements and testimony regarding 
matters of medical diagnosis, causation, or etiology are not 
competent evidence of a diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Therefore his statements fail to establish any etiological 
relationship between his diagnosed gastritis and incidents of 
service.  This evidence therefore does not bear directly and 
substantially upon the specific matter under consideration, 
and is thus not new and material evidence needed to reopen 
the claim.

Much of the medical record evidence submitted since May 1956 
pertains to various conditions including his gastritis.  
These medical records contain evidence that the veteran 
continues to be diagnose with gastritis, however, none of the 
documents received since May 1956 contain competent evidence 
of a nexus between that disorder and service.  

Thus, these additional medical records received since the May 
1956 rating decision are cumulative in nature as they merely 
demonstrate ongoing treatment for various conditions, 
including gastritis.  This fact had been established at the 
time of the May 1956 rating decision.  None of the additional 
records received since May 1956 provides evidence which bears 
directly and substantially upon the specific matter under 
consideration. That is, none of the additional records 
provides evidence of a nexus: none show that the veteran's 
chronic gastritis resulted from disease or injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Thus, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).

Thus, the evidence received since the RO's May 1956 decision 
is not both new and material.  38 C.F.R. § 3.156.  Thus, 
because the evidence submitted since the May 1956 decision is 
not new and material, the claim of entitlement to service 
connection for chronic gastritis is not reopened and the 
current appeal must be denied on that basis.




III.  Entitlement to Service Connection for Sinusitis and 
Glaucoma

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  For the showing of 
chronic disease in service, there are required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic. Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or when 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise and he does not argue otherwise.  Thus, while the 
veteran believes that he has the claimed disorder that he 
believes is related to his military service, he is a layman, 
and as such has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

The veteran has submitted a claim for service connection for 
glaucoma and sinusitis.  As reflected in the report of the 
most recent VA examinations, he claims that these disorders 
resulted from exposure to a chemical splashed in his face 
during service.

Review of the available service medical records does not show 
any complaints, treatment or findings referable to an injury 
involving exposure to chemicals.  Although the service 
medical records show that the veteran was seen on a number of 
times during service for various complaints, there were no 
contemporaneous complaints in service of injury involving 
exposure to chemicals.  

During service the veteran was seen for complaints of 
difficulty breathing and asthma.  A January 1954 report of X-
ray examination of the para nasal sinuses contains findings 
that there was clouding of the left ethmoid; and that the 
remaining para nasal sinuses were clear.  He was seen a few 
days later in February 1954 for complaints of a painful left 
eye.  This was associated with a finding of ethmoiditis, 
which is defined as an inflammation of ethmoid bone.  See 
Dorland's Illustrated Medical Dictionary 584 (28th ed. 1994).  
The service medical records do not show any diagnosis of 
sinusitis.

The service medical records do not show any complaints, 
treatment or findings of glaucoma.  

The claims file contains VA and private records of medical 
treatment and reports of examination dated from 1997 to 
December 2004.  VA treatment records in June 1997 contain the 
first evidence of glaucoma.  Treatment records at that time 
show the veteran was seen for complaints that his sinuses 
were "killing" him and causing blurred vision.  The 
impression at that time was to rule out sinusitis/upper 
respiratory infection.  Later in June 1997 he was seen for 
complaints of tearing in the left eye, and that he could not 
see for five days and had chest congestion.  VA treatment 
records in September 1997 contain an impression that the 
veteran had chronic sinusitis.  

In April 1998 the veteran was seen for complaints of blurred 
vision.  At that time the impression was glaucoma.

The report of an April 1999 VA eye examination shows a 
history of end stage glaucoma of the left eye, for which the 
veteran had been treated for the past year.  The veteran gave 
a history of a burn to the left face and smoke inhalation in 
1953 during service.  After examination, the diagnosis was 
(1) right eye glaucoma and (2) left eye end stage glaucoma. 

During a VA general examination in April 1999, the veteran 
reported a history of exposure to a flame thrower to the face 
and gas that had not ignited to the face, nose, throat and 
stomach.  The report also noted a medical history of no 
injury but the veteran had sinus problems and a nasal polyp.  
After examination, the report contains a diagnosis of history 
of sinusitis and status post polypectomy of the nose.

During a VA otolaryngology examination in April 1999, the 
veteran reported having a long-standing history of allergic 
rhinitis.  After examination, the report contains an 
assessment that the veteran had a history of allergic 
rhinosinusitis.

During the most recent VA examination of the eyes, in 
September 2003, the veteran reported a history of exposure to 
a chemical from a flame thrower while in service in 1953 to 
1954.  He reported that at that time, his eyes had to be 
irrigated and washed.  After examination, the diagnoses were 
(1) glaucoma both eyes more likely than not related to 
service connected chemical injury; and (2) cataract left eye 
greater than right eye.

During the most recent VA otolaryngology examination, in 
September 2003, the veteran reported complaints of congestion 
over the last 50 years.  The examiner noted that the veteran 
claimed that he had some chemical exposure while he was in 
service in 1953 or 1954, caused when the chemical splashed in 
his face and got into his mouth, nose, and stomach when he 
swallowed the chemical.  He reported complaints of problems 
with his sinuses, with congestion causing difficulty with 
nasal breathing and rhinitis.  After examination, the report 
contains a diagnosis of recurrent allergic rhinitis, and 
recurrent sinusitis.  

The report concludes with an opinion that although there is 
no clinical evidence of acute sinusitis or acute allergic 
rhinitis on examination, a review of records reveals a long 
history of recurrent sinusitis, and allergic rhinitis.  The 
examiner further opined that the documentation of exposure of 
his eyes and nose to a chemical from a flame thrower while in 
service makes it more likely than not that the recurrent 
sinus condition is related to the in-service event of 
chemical exposure while on active duty. 

A private medical record dated in October 2004 contains a 
questionnaire answered by a physician specializing in ENT 
(ears, nose and throat, or otolaryngology).  In that 
document, the physician noted that he had treated the veteran 
for three months, and had reviewed the veteran's private 
hospital treatment records.  The physician diagnosed chronic 
sinusitis and indicated an opinion that the veteran's 
sinusitis condition was more likely than not related to 
military service.  The physician commented that CT (computed 
tomography) in August 2004 showed bilateral frontal, ethmoid, 
and maxillary sinus disease. 

A.  Chronic Sinusitis

As explained below, based on the foregoing, the evidence here 
is in equipoise for and against the claim for service 
connection for chronic sinusitis, and thus warrants 
entitlement to service connection for that disorder.  

In this connection the Board first notes that in service, the 
veteran was treated for a diagnosis of ethmoiditis.  The 
ethmoidal sinus is one type of paranasal sinus, located in 
the ethmoid bone, consisting of air-containing spaces.  See 
Dorland's Illustrated Medical Dictionary 1530 (28th ed. 
1994).  Ethmoiditis is defined as an inflammation of ethmoid 
bone.  See Dorland's Illustrated Medical Dictionary 584 (28th 
ed. 1994).

The veteran is competent to attest-as he essentially does-
that during his active service and since then, he had 
symptoms associated with his diagnosed chronic sinusitis.  

The Board has taken into consideration the opinions discussed 
above, as well as the fact that there are no opinions against 
the veteran's claim.  In October 2004 the private physician 
noted that CT (computed tomography) examination in August 
2004 showed bilateral frontal, ethmoid, and maxillary sinus 
disease.  He opined that the diagnosed chronic sinusitis was 
more likely than not related to military service.  The report 
of a VA otolaryngology examination in September 2003 also 
contains an opinion linking the chronic sinusitis to service, 
however, that opinion was based on a premise that the veteran 
was injured by exposure to a chemical from a flame thrower 
while in service.  The Board acknowledges that the record 
does not substantiate that any such injury occurred in 
service.

Nevertheless, in order for the veteran to prevail, it is only 
necessary that the probative evidence for and against the 
claim be in relative equipoise.  The favorable evidence need 
not outweigh that which is unfavorable for the veteran to be 
entitled to the benefit of the doubt.  To deny the claim 
would require that the evidence preponderate against it. 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for chronic sinusitis.  

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is at least as likely as 
not that the claimed chronic sinusitis is linked to service.  
The veteran is therefore entitled to the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, it is the judgment of the Board that service 
connection is warranted for chronic sinusitis.

B.  Glaucoma

In summary, there is no evidence that the veteran sought 
treatment for any eye problems referable to glaucoma during 
service or until over four decades after service beginning in 
1997.  This extended period without treatment weighs against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

The Board notes that during the September 2003 VA examination 
of his glaucoma, the examiner provided an opinion that linked 
the glaucoma to an in-service chemical exposure injury 
involving a flame thrower, which required his eyes to be 
irrigated and washed.  Nevertheless, although the veteran was 
seen during service on a number of occasions for various 
complaints and conditions, none of the contemporaneous 
service medical records or other service records suggests 
that the veteran was ever exposed to chemicals or injured in 
that way.  

Thus, the opinion by the September 2003 VA examiner appears 
to be based solely on a history provided by the veteran at 
that time.  To the extent that the examination opinion 
represents a history supplied by the veteran, the Board is 
not bound to accept medical opinions, which are based solely 
on a history supplied by the veteran, where that history is 
not supported by the record evidence.  See Black v. Brown, 5 
Vet. App. 117, 182 (1993); see also Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  

As such, the Board does not have to accept the medical 
diagnoses provided in the September 2003 VA report.  Thus, 
given the fact that such medical diagnoses, regarding a 
relationship between service and a current disorder, were not 
based on a fully factual foundation, the Board finds that the 
medical diagnosis lacks credibility, and is therefore of 
diminished probative value on the issue of service 
connection. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (holding that the Board is entitled to 
independently assess the credibility and weight of evidence 
before it); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
("An opinion based on an inaccurate factual premise has no 
probative value").  There is no contemporaneous medical 
record showing relevant complaints of chemical exposure or 
injury in service, nor is there evidence showing relevant 
clinical findings of glaucoma prior to 1997.

The Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Cf. Dambach v. Gober, 223 
F.3d 1376, 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

Thus, based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that he has glaucoma linked to service.  As the preponderance 
of the evidence is against the claim for service connection 
for that disorder, the benefit-of-the-doubt rule does not 
apply, and all of the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While the veteran believes that he has glaucoma that is 
related to his  military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, based on the foregoing, service 
connection for glaucoma is denied.


ORDER

New and material evidence to reopen the claim for service 
connection for chronic gastritis has not been received, and 
the appeal is denied.

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for glaucoma is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


